Citation Nr: 1409215	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  10-22 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to a disability rating in excess of 10 percent for left knee chondromalacia.

3. Entitlement to an initial disability rating in excess of 10 percent for irritable bowel syndrome (IBS) with gasteroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel

INTRODUCTION

The Veteran had active military service from January 1990 to July 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 (chondromalacia of the left knee, right knee condition) and July 2010 (IBS) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.
 
The Board has reviewed the physical claims file and the electronic claims files in Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Board notes that the RO is in the process of reviewing a claim for a total disability rating based on individual unemployability (TDIU); therefore, the Board will not address the issue at this time. 

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1. The Veteran's left knee chondromalacia is manifested by 90-140 degrees of flexion; and subjective complaints of flare-ups following prolonged standing or walking; without limitation of extension, evidence of recurrent subluxation or instability, or additional functional loss on repetitive use.

2. The Veteran's IBS is predominantly manifested by diarrhea, mild abdominal cramping most days, and occasional abdominal distress. 

3. The Veteran's GERD is predominantly manifested by acid reflux and heartburn, with infrequent episodes of gastric distress.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 percent for left knee chondromalacia have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5256-59, 5260-63 (2013). 

2. The criteria for a disability rating in excess of 10 percent for IBS with GERD have not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.114, Diagnostic Codes 7319, 7346, 7323, 7332-33 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013). Under the VCAA, VA must assist a claimant when he or she files a complete, or substantially complete, claim for benefits. This assistance involves notifying claimants of evidence that is necessary, or would be of assistance, in substantiating their claims, and providing notice that, if service connection is awarded, a disability rating and an effective date for the award of benefits will be assigned. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). VA should provide this notice prior to the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).   

For increased disability rating claims, the VCAA only requires general notice that is not tailored to the specific disability that informs the claimant that the evidence necessary to substantiate a claim includes:  (1) evidence showing a worsening or increase in severity; (2) evidence showing the effect of any worsening on employment; and (3) general notice of how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277-78 (Fed. Cir. 2009).  

In this case, the Veteran received a VCAA notice letter regarding her left knee chondromalacia in January 2008 that informed her of the evidence required to substantiate an increased evaluation claim, how VA determines disability ratings and effective dates, and what evidence VA is responsible for obtaining.  

Since service connection was granted and an initial rating was assigned for IBS with GERD in December 2011, the claim has been substantiated and VA has already satisfied its duty to notify the Veteran. Dingess, 19 Vet. App. at 490-491. Filing a notice of disagreement (NOD) with the initial rating of a disability does not trigger additional 38 U.S.C.A. § 5103(a) notice. Id. Further, VA sent the Veteran a Statement of the Case as required under 38 U.S.C.A. § 7105(d)(1) (West 2002).

VA also satisfied its duty to assist the Veteran in the development of her claim.  

First, VA satisfied its duty to seek relevant records. The RO associated the Veteran's service treatment records (STRs), private treatment records, and VA treatment records with the claims file. The Veteran has not identified any evidence aside from what is already of record; therefore, the Board concludes VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.   

Second, VA satisfied its duty to obtain a medical examination and opinion when required. VA provided the Veteran several medical examinations addressing the current severity of her left knee chondromalacia and IBS with GERD. The examinations are adequate, as the examiners considered relevant history and provided a detailed description of the disability. See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA provides an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

As VA satisfied its duties to notify and assist the Veteran, the Board finds no further action is needed to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of her claim. See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

When deciding a case, the Board must consider all evidence on both sides of an issue, base its decision on the entire record, and state the reasons or bases for any findings and conclusions on material issues of fact and law. 38 U.S.C.A. §§ 1154(a), 5107(b), 7104(a) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303(a), 3.304(b)(2), 3.307(b) (2013); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). The Board must focus on the evidence necessary to substantiate a claim and what the evidence fails to show, and, in doing so, explain why any material evidence favorable to the claimant was rejected or given little weight. 38 U.S.C.A. § 7104(d)(1); Timberlake v. Gober, 14 Vet. App. 122, 129 (2000). But see Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 (2001) (finding that the Board need not discuss every piece of evidence in the record).

If VA determines that a preponderance of the evidence supports a claim, or if the claim is in relative equipoise, the claimant shall prevail. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). If a preponderance of the evidence is against a claim, the claim will be denied. Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54). If there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt goes to the claimant. Gilbert, 1 Vet. App. at 53-54.  

Disability evaluations are governed by VA's Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013). The percentage ratings in the Rating Schedule represent the "average impairment in earning capacity" resulting from service-connected disabilities, and residuals thereof, in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).  

When assigning a disability evaluation, the Board must consider the potential application of any applicable regulation governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability. 38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991). During an evaluation, the symptomatology of a veteran's service-connected disability is compared with criteria set forth in the Rating Schedule and a percentage rating is assessed. 38 C.F.R., Part 4. If more than one percentage rating could apply, the higher one will be assigned if the disability picture more nearly approximates the required criteria for that rating. 38 C.F.R. § 4.7.  

Evaluating the same disability under various diagnoses, using manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and evaluating the same manifestation under different diagnoses must be avoided. 38 C.F.R. § 4.14. If, however, the multiple diagnostic codes each require "distinct and separate" symptomatology that does not duplicate or overlap with the symptomatology required in the other diagnostic codes, a veteran may be assessed multiple ratings. Esteban v. Brown, 6 Vet. App. 259, 262 (1994). A veteran may also be assessed multiple ratings if multiple distinct degrees of disability occurred during the relevant period. Hart v. Mansfield, 21 Vet. App. 505, 511-512 (2007); Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  

A.  Left knee chondromalacia.

The Veteran's service-connected left knee chondromalacia is rated under Diagnostic Code 5099-5010. 38 C.F.R. § 4.71a; see also 38 C.F.R. § 4.27 (establishing that when a disability is unlisted, a diagnostic code number will be "built-up" by using the first two digits of the diagnostic code for the most closely analogous disability, followed by the digits "99"). Under Diagnostic Code 5010, traumatic arthritis established by X-ray findings is rated as degenerative arthritis under Diagnostic Code 5003. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010. 

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated based on limitation of motion under appropriate diagnostic codes for the specific joint or joints involved. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. If there is limitation of motion but it is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion-to be combined, not added. If there is no limitation of motion, a 10 percent rating applies if there is X-ray evidence that two or more major joints or two or more minor joint groups are involved. A 20 percent rating applies if there is X-ray evidence of the involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations. 38 U.S.C.A. § 4.71a, Diagnostic Code 5003. For purposes of rating disability from arthritis, the major joints are the shoulder, elbow, wrist, hip, knee, and ankle. 38 C.F.R. § 4.45.

Under Diagnostic Code 5260 for limitation of flexion of the leg, a 20 percent rating applies if there is flexion limited to 30 degrees; a 10 percent rating applies if there is flexion limited to 45 degrees; and a 0 percent rating applies if there is flexion limited to 60 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261 for limitation of extension of the leg, a 50 percent rating applies if there is extension limited to 45 degrees; a 40 percent rating applies if there is extension limited to 30 degrees; a 30 percent rating applies if there is extension limited to 20 degrees; a 20 percent rating applies if there is extension limited to 15 degrees; a 10 percent rating applies if there is extension limited to 10 degrees; and a 0 percent rating applies if there is extension limited to 5 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under Diagnostic Code 5257 for other impairments of the knee, a 30 percent rating applies if there is severe recurrent subluxation or lateral instability. A 20 percent rating applies if there is moderate recurrent subluxation or lateral instability. A 10 percent rating applies if there is slight recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a, Diagnostic Code 5257.

The VA's General Counsel (GC) concluded that a veteran with arthritis and instability of the knee may be assigned separate disability ratings under Diagnostic Codes 5003 and 5257. See VAOPGCPREC 23-97. Separate ratings may also be assigned for limitation of extension and limitation of flexion. VAOPGCPREC 9-2004. Therefore, if warranted by the evidence, the rating schedule allows for a separate rating for subluxation or lateral instability of the knee under Diagnostic Code 5257, whether it is slight, moderate, or severe, in addition to ratings for limitation of flexion under Diagnostic Code 5260 and limitation of extension under Diagnostic Code 5261. 

Pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995), if functional loss is alleged due to pain, or if a service-connected disability involves a joint rated on limitation of motion, the Board must go beyond the rating formula and consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain, weakness, fatigability, lack of endurance, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45. See 38 C.F.R. § 4.59.

If an increase in a disability rating is at issue and service-connection has already been established, the primary concern is the veteran's present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  

Based on the above criteria, the Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for her service-connected left knee chondromalacia. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261.

The record does not indicate that at any time during the relevant period the Veteran ever had limitation of motion that warrants a disability evaluation in excess of 10 percent under Diagnostic Codes 5260 or 5261. The Veteran did not have flexion limited to 30 degrees or less or extension limited to 15 degrees or more. In fact, the record does not contain evidence that the Veteran ever had limitation of motion that would warrant the current disability evaluation of 10 percent, as she had no limitation of extension and did not have flexion limited to 45 degrees or less.  There is, however, evidence of painful motion; thus, the assigned 10 percent rating is proper.

VA treatment notes do not contain evidence that the Veteran had compensable limitation of motion in her left knee but do substantiate complaints of pain with activity. 

VA examinations also fail to establish that the Veteran had compensable limitation of motion. In January 2008, the Veteran underwent a VA examination of the joints. Upon objective examination, she had flexion limited to 90 degrees, with pain beginning at 20 degrees and passive range of motion from 110-114 degrees, with pain beginning at 100 degrees. Upon repetition, she reported increased pain and had flexion limited to 110 degrees, with pain beginning at 100 degrees. There was no limitation of extension and no evidence of abnormal weight-bearing. She was assessed with painful movement, tenderness of the medial and lateral knee, and chondromalacia, by history. During a December 2009 VA examination of the spine, upon objective examination she had normal knee flexion and extension. During a June 2010 general VA examination, upon objective examination she had flexion to 130 degrees, with no objective evidence of pain, and normal extension, with no evidence of pain. There was no crepitation, clicks or snaps, grinding, or instability, but there was tenderness of the medial and lateral knee and popliteal fossa. There was no additional limitation of motion upon repetition. During a May 2012 VA examination, upon objective examination she had knee flexion to 140 degrees with pain beginning at 100 degrees. There was crepitus and tenderness or pain on palpation of the joint line or soft tissue of the left knee, but no limitation of extension or additional limitation of motion upon repetition. X-rays showed degenerative arthritis but no patellar subluxation and she was assessed with left knee patella-femoral syndrome. During a July 2012 VA examination for peripheral nerve conditions, upon objective examination the Veteran had normal knee flexion and extension.


Further, the Board has considered whether there is functional impairment beyond the Veteran's level of actual limitation of flexion and/or extension. See DeLuca, 8 Vet. App. 202; 38 C.F.R. §§ 4.40, 4.45.  

The Board finds that the Veteran did not demonstrate functional impairment beyond her level of actual limitation of motion because, despite having daily pain; flare-ups of severe pain; pain on motion beginning at 90 degrees of flexion; having reported interference with standing and walking; and reporting instability, weakness or fatigue and decreased speed of joint motion, evidence in the record shows that she was ambulatory with a normal gait and normal coordination; did not objectively demonstrate incoordination, instability, or lack of endurance; did not require external support to walk or demonstrate interference with weight-bearing; and did not show an additional decrease in degree or limitation of motion upon repetition throughout almost the entire period on appeal.  

The record shows that the severity of the Veteran's left knee chondromalacia has improved over time. The Veteran reported her most severe symptoms from November 2007 until approximately March 2008, when she had surgery on her right foot and returned to school. The Board acknowledges that the January 2008 VA examiner found there were functional effects on standing, severe effects on exercise and recreation, and moderate effects on chores. The Board finds the Veteran and VA examiner competent to make such reports and findings and finds them credible and gives them probative weight. Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011). However, the Board notes that the Veteran still did not have additional limitation of motion upon repetition; in fact, she had improved limitation of motion upon repetition, despite reported increased pain on repetition. This improvement is especially relevant because during this period the Veteran's diagnosis was primarily painful movement and knee pain or tenderness. Further, during this period there was no objective evidence of abnormal weight-bearing and the Veteran was generally able to walk with a steady gait and without external assistance by using knee braces and over-the-counter pain medication. In addition, while the record shows the Veteran was issued crutches in February 2008, they were given to her in preparation for a surgery on her right foot.

The Board acknowledges that during the June 2010 VA examination the Veteran again reported severe flare-ups of pain and stiffness, this time 2-3 flare-ups per week that lasted for up to two days. The Board finds the Veteran competent to report her flare-ups of symptoms; however, the Board does not find the report credible because it is inconsistent with another report made by the Veteran during the same examination that she only had flare-ups in her left knee on rainy or cold days. Therefore, the Board gives both reports little probative weight. Regardless, the Board notes that during the examination the Veteran reported that pain was her primary limiting factor, but she did not have additional limitation of motion upon repetition, despite showing objective signs of painful motion. 

Consideration was given to assigning a disability rating under another diagnostic code. Other diagnostic codes relating to the knee are Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (recurrent subluxation or lateral instability), Diagnostic Codes 5258 and 5259 (symptomatic dislocation and/or removal of semilunar cartilage), Diagnostic Code 5262 (impairment of tibia and fibula) and Diagnostic Code 5263 (genu recurvatum). However, there is no evidence that the Veteran has ankylosis in her left knee or that she experiences recurrent subluxation or instability; symptomatic dislocation and/or removal of semilunar cartilage in either knee; has any impairment of the tibia or fibula in her left leg; or that there is genu recurvatum in her left knee. Therefore, a disability rating under a separate diagnostic code is not warranted. 38 C.F.R. § 4.71a, Diagnostic Codes 5256-59, 5262-63 (2013). Additionally, the Board reiterates that the Veteran's major functional impairment is pain. A disability rating based on pain on motion under more than one diagnostic code would be in violation of 38 C.F.R. § 4.14.

The Board acknowledges that the Veteran had submitted statements regarding the current severity of her left knee chondromalacia. Through several letters, the Veteran has indicated that she felt her left knee chondromalacia was worsening; that it required physical therapy; and that she was limited in the activities she could do with her children and at work. While lay assertions may support the occurrence of lay-observable events of the presence of symptoms of a disability subject to observation, they are generally not competent to address complex medical questions that require specialized knowledge and expertise. 38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159(a)(2); Jandreau, 492 F.3d at 1377, 1377 n.4; Kahana, 24 Vet. App. at 433; see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). While the Veteran is competent to report her symptoms, including pain and weakness, in this case she is not competent to provide the specific finding that her range of motion was limited to a specific degree, as there is no suggestion that this figure was not obtained via objective testing. In addition, VA prescribes that the use of a goniometer is indispensable in obtaining accurate measurement of limitation of motion. 38 C.F.R. § 4.46 (2013). Further, the June 2010 VA examination report indicates that the Veteran went to physical therapy one time. The Board therefore finds the competent medical evidence is the most probative regarding the evaluation of pertinent symptoms for the disability on appeal because it offers specialized, specific, and detailed determinations pertinent to the rating criteria and largely contemplates the Veteran's descriptions of her symptoms.  

The Veteran has argued through her representative that the VA examinations of record are not adequate for rating purposes because the Veteran has asserted several times that her condition has increased in severity since her last VA examination. Appellate Brief at 7. The Veteran's most recent VA examination specifically for her knees was in May 2012, but the Veteran's range of motion was also tested during a July 2012 VA examination for peripheral nerve conditions. While the record does show submissions from the Veteran following the May 2012 and July 2012 VA examinations, they pertain primarily to the severity of her IBS and GERD. The Veteran did assert in her September 2012 substantive appeal that her left knee was "worse"; however, that statement appears to simply reiterate her argument. 

Consequently, the weight of the evidence is against assigning a rating in excess of 10 percent for the Veteran's left knee chondromalacia. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5256-59, 5260-63. 

Consideration was given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating. Hart, 21 Vet. App. at 511-512. The Board acknowledges that during the January 2008 VA examination the Veteran reported severe flare-ups of pain and that she has submitted spreadsheets that appear to contain reports of pain scores over a period of time.  The Board finds the Veteran generally competent to report her pain scores and that she experienced additional pain and limited motion during the flare-ups that impaired her daily activities. Jandreau, 492 F.3d at 1376-77. Further, the Board finds her reports credible and gives them probative weight. However, while the record shows the Veteran's symptoms-including painful flare-ups-were most severe from November 2007 to approximately March 2008, the Board reiterates that during that period the Veteran did not have compensable limitation of motion and that, in fact, she had improved flexion upon repetition during the January 2008 VA examination. 

The Board finds that the claim does not need to be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1). The Board must refer a claim if (1) a service-connected disability presents such an exceptional disability picture that the available schedular ratings do not reasonably describe or contemplate the severity and symptomatology of the disability, and (2) the disability picture exhibits other factors, such as marked interference with employment and frequent periods of hospitalization. Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  

In this case, the Veteran's disability picture is not exceptional or unusual. The competent objective medical evidence of record reflects that the schedular criteria contemplate the manifestations of the Veteran's service-connected left knee chondromalacia and there is no indication that the average disability would be in excess of that contemplated by the assigned 10 percent disability rating. The Board acknowledges that the Veteran submitted several statements throughout the period on appeal that indicate that her left knee condromalacia limited her ability to work in 2007 and 2008 and that she had missed work as a result. However, the May 2012 VA examiner opined that her left knee chondromalacia did not impact her ability to work. The Board acknowledges that the record shows several visits to the emergency department for knee pain but notes that they were not consistent and that there is no evidence of incapacitating episodes attributable to her left knee chondromalacia. While the record does show that the Veteran was hospitalized, it was due to a kidney condition, and not to her left knee chondromalacia. Further, during the February 2008 visit to the VA emergency department the Veteran complained that her knee pain was attributable to her right foot and she is not currently service-connected for a right foot disability.  

Accordingly, the referral of this case for extraschedular consideration is not in order.

B.  IBS with GERD.

The Veteran's IBS with GERD is rated under Diagnostic Code 8873-7319. 38 C.F.R. § 4.114; see also 38 C.F.R. § 4.27 (establishing that when a disability is unlisted, a diagnostic code number will be "built-up" by using the first two digits of the diagnostic code for the most closely analogous disability, followed by the digits "99"). In this case, the "88" designation is simply used to track disabilities related to the Gulf War. M21-1R, Part IV, Subpart ii, 2.D.16.

Diagnostic Code 7319 provides that a 0 percent evaluation is assignable for mild irritable colon syndrome (spastic colitis, mucous colitis, etc.) with disturbances of bowel function with occasional episodes of abdominal distress; a 10 percent evaluation is assigned for moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress; and a 30 percent evaluation is assignable for severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress. 38 C.F.R. § 4.114, Diagnostic Code 7319.

Under Code 7346, a 60 percent rating is warranted when there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. A 30 percent rating is warranted when there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. With two or more of the symptoms for the 30 percent evaluation of lesser severity, a 10 percent rating is warranted. 38 C.F.R. § 4.114.

Under 38 C.F.R. § 4.114  (the Schedule of Ratings for the Digestive System), ratings under Codes 7319 and 7346 will not be combined with each other; a single evaluation will be assigned under the Code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.

Based on the above criteria, the Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for her service-connected IBS with GERD. 38 C.F.R. § 4.71a, Diagnostic Codes 7319, 7346.

The Veteran is not entitled to a disability rating in excess of 10 percent for her IBS because the record does not reveal that she has severe irritable colon syndrome with diarrhea with more or less constant abdominal distress. While the record does show that the Veteran had diarrhea during the period on appeal, it also shows that she frequently denied diarrhea and did not report more or less constant abdominal distress. In October 2009 VA treatment notes, she complained of persistent diarrhea over the prior year and reported mild abdominal cramping most days but denied diarrhea and constipation. Two months later, she reported having 4-5 loose stools per day and incontinence and was assessed with possible nondescript colitis or IBS; a colonoscopy was normal. While in a July 2010 letter the Veteran reported bowel movements that were so severe and frequent that at times she could not make it to the bathroom and in 2010 VA treatment notes she complained of diarrhea, crampy abdominal pain, and hemorrhoids with some rectal bleeding, she did not complain of constant abdominal distress and her condition was not assessed as severe. The Board acknowledges that she visited a VA emergency department in 2011, complaining of abdominal pain for the prior three days; however, she denied diarrhea and the pain was attributed to a kidney condition, for which she was then hospitalized. At the same time, a computed tomography (CT) scan showed a tiny hiatal hernia. During a May 2012 VA examination, the Veteran reported taking continuous medication for IBS and having diarrhea 3-4 times per day, but she reported only occasional episodes of bowel disturbances. The record demonstrates that the Veteran's symptoms, while troublesome, are frequent but are not more or less constant.

In addition, the record also does not show persistently recurrent epigastric distress, with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, that produces a considerable impairment of health. While the Veteran has reported epigastric distress and substernal arm or shoulder pain, the record does not show that it has produced a considerable impairment of heath during the entirety of the period on appeal. The Board acknowledges that in a July 2010 letter the Veteran reported that her GERD and acid reflux was so bad that she threw up and that in an April 2012 statement she indicated that she had begun to throw up and had missed school or student teaching days. However, the Board finds that these statements alone do not establish that the Veteran had persistently recurrent epigastric distress, dysphagia, pyrosis, or regurgitation or that her GERD produced considerable impairment of health. In addition, the Board notes that the Veteran attributed her absence from school and student teaching primarily to her IBS. The Board acknowledges that during a May 2012 VA examination the Veteran did report chronic heartburn and reflux responsive to medication, dysphagia, pyrosis, reflux, regurgitation, and substernal arm or shoulder pain. However, she reported only infrequent episodes of gastric distress and denied persistently recurrent epigastric distress, weight loss, esophageal stricture, spasm of esophagus, and acquired diverticulum of the esophagus. 

Consequently, the weight of the evidence is against assigning a rating in excess of 10 percent for the Veteran's IBS with GERD. 38 U.S.C.A. § 5107; 38 C.F.R. § 4.118, Diagnostic Codes 7319, 7346.

Consideration has also been given to assigning a disability rating under another diagnostic code. Other diagnostic codes relating to IBS with GERD are Diagnostic Code 7323 (ulcerative colitis), Diagnostic Code 7332 (impairment of rectum and anus sphincter control), Diagnostic Code 7333 (stricture of rectum of anus). However, there is no evidence that the Veteran has malnutrition or anemia, occasional involuntary bowel movements necessitating wearing of pads, or a reduction of lumen or moderate constant leakage. Therefore, a disability rating under a separate diagnostic code is not warranted. 38 C.F.R. § 4.71a, Diagnostic Codes 7323, 7332-33 (2013).  

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Hart, 21 Vet. App. at 511-512. The Board acknowledges that in July 2010 the Veteran reported that at times she could not make it to the bathroom in time; that her IBS made it difficult for her to sleep; and that lack of sleep affected her ability to attend school and work as a student teacher. The Board finds the Veteran generally competent to report that she experiences additional pain and incontinency. Jandreau, 492 F.3d at 1376-77. However, that the relevant Diagnostic Code requires diarrhea with constant abdominal distress and the Veteran frequently denied diarrhea and was for the most part able to use medication to control her IBS symptoms. The Board acknowledges that during the May 2012 VA examination the Veteran reported increased GERD symptoms. However, as noted above, the Board finds that they did not increase to establish a considerable impact on health. 

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of her IBS with GERD. The Veteran indicated in her September 2012 substantive appeal that her IBS was worse and in an April 2013 statement that her pain was different and worse. She also submitted several spreadsheets detailing her pain scores for IBS and GERD and the frequency of her bowel movements over time. The Board notes that the Veteran is competent to report bowel symptoms, the frequency of her bowel movements, her epigastric distress, and that her symptoms have worsened. Jandreau, 492 F.3d at 1377, 1377 n.4; Kahana, 24 Vet. App. at 433. The Board finds her reports credible and gives them probative weight, but reiterates that neither lay evidence nor medical evidence of record demonstrates that the criteria for a rating in excess of 10 percent under either Diagnostic Code 7319 or 7346 have been met.

The Board also finds that the claim does not need to be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1). The Board must refer a claim if (1) a service-connected disability presents such an exceptional disability picture that the available schedular ratings do not reasonably describe or contemplate the severity and symptomatology of the disability, and (2) the disability picture exhibits other factors, such as marked interference with employment and frequent periods of hospitalization. Thun, 22 Vet. App. at 115-116.  

In this case, the Veteran's disability picture is not exceptional or unusual, as the record reflects that the manifestations of the Veteran's IBS and GERD are contemplated by the schedular criteria, which take into account abdominal distress, diarrhea, reflux, regurgitation, and the frequency of symptoms. See 38 C.F.R. § 4.114, Diagnostic Codes 7319, 7346. Further, there is no indication that the average disability would be in excess of that contemplated by the assigned 10 percent disability rating. While the record shows hospitalizations and visits to the emergency department, it does not appear, and the Veteran has not reported, that the cause was ever IBS or GERD. During a May 2013 visit to the emergency department the Veteran was assessed with acid reflux disease; however, her complaints were primarily of right-sided neck spasm and lower-mid back problems. While the record does show that the Veteran was hospitalized for a period of days, the cause was a kidney condition, and not IBS or GERD. Further, while the Veteran has missed class and student teaching due to her IBS, at other times she was able to manage her IBS and her GERD with medication and diet. 


Accordingly, the referral of this case for extraschedular consideration is not in order.


ORDER

Entitlement to a disability rating in excess of 10 percent for left knee chondromalacia is denied.   

Entitlement to an initial disability rating in excess of 10 percent for IBS with GERD is denied.


REMAND

The Veteran contends she has a right knee condition that was caused by her service-connected left knee chondromalacia. See January 2008 VA examination report. 

VA has a duty to obtain a VA medical examination and opinion when required. 38 U.S.C.A. §  5103A(d) (West 2002). VA must provide a VA examination or obtain a medical opinion when the record (1) contains competent evidence that the claimant has a current disability or signs and symptoms thereof, (2) indicates that the disability or signs and symptoms thereof may be associated with active service, and (3) does not contain sufficient information to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The record contains competent evidence that the Veteran may have a diagnosis of a current right knee disability. In a September 2009 email, a VA primary care physician informed the Veteran that the results of right knee X-rays were within acceptable limits and that her right knee pain might be due to overuse syndrome. A June 2011 X-ray showed a tiny posterior patellar osteophyte and the impression was minimal degenerative change of the patella. In her September 2012 substantive appeal, the Veteran reported that she has arthritis in her right knee.  

While the Veteran is not competent to provide an actual diagnosis, as the issue is medically complex and requires specialized training and knowledge, she is competent to report that she was told that she had arthritis, as she has personal knowledge of the conversation. Jandreau, 492 F.3d at 1377, 1377 n.4. 

The Board finds that the record contains evidence that the Veteran's reported signs and symptoms may be associated with her active service. Record evidence reveals that the Veteran has had bilateral knee problems and that during the period on appeal she began placing more weight on her right leg because it was painful to put weight on her left leg. The Veteran is competent to provide evidence that she began feeling increased pain in her right knee after choosing to place more weight on her left leg, as she has personal knowledge of the events and they are capable of lay observation.  Id. 

The record does not, however, contain competent medical evidence of either a current diagnosis or a nexus between any current knee injury and the Veteran's active service. Without such evidence, there is insufficient information to make a decision on the claim, as the Board does not have the medical expertise to determine the nature of her injury or whether it is attributable to her service-connected left knee chondromalacia or otherwise related to her active service. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert). 

Given these circumstances, the Board requests that VA schedule the Veteran for a VA examination that addresses the nature and etiology of any current right knee disability.  

Accordingly, the case is REMANDED for the following action:

1. First, undertake appropriate development to obtain any outstanding, pertinent medical records, to include from VA and Dr. R.  

2. Then, provide the Veteran with an examination by an examiner with sufficient expertise to determine the nature and etiology of any current right knee disability. Provide the examiner with the claims file, including any pertinent evidence in Virtual VA that is not already in the claims file. The examiner should review the claims file and perform all indicated studies.

The examiner should provide an opinion, based on examination results and the record, regarding whether it is at least as likely as not (a 50 percent or greater probability) that:

a) any current right knee disability is etiologically related to an in-service injury, disease, or event.

b) any current right knee disability was caused or chronically worsened by the Veteran's service-connected left knee chondromalacia. 

The opinion must consider all pertinent medical history and contain a detailed description of any disabilities and a complete medical rationale.  

3. The RO or AMC should undertake any additional development it deems warranted.

4. Then, the RO or AMC should readjudicate the claim on appeal. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should receive a Supplemental Statement of the Case and an opportunity to respond. If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


